Citation Nr: 0303115	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-06 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

( The issue of service connection for a psychiatric 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.

The Board is undertaking additional development on the 
underlying issue of entitlement to service connection for a 
psychiatric disability, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT


1.  In a decision dated May 2000, the Board denied reopening 
a claim of entitlement to service connection for a 
psychiatric disability.

2. Evidence submitted subsequent to the May 2000 Board 
Decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board's May 2000 decision, which denied reopening a 
claim of entitlement to service connection for a psychiatric 
disability, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991& Supp. 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2000).

2. The evidence received subsequent to the May 2000 Board 
Decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
psychiatric disability have been met. 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.  As noted in the Introduction, the 
Board is undertaking additional development on the 
substantive merits of the claim in accordance with the duty 
to assist provisions of the Veteran's Claims Assistance Act 
(VCAA).

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
Supp. 2002).  The VCAA revises VA's obligations in two 
significant ways.  First, VA has a duty to notify a claimant 
and his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claim to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   In this regard, the 
Board notes that in the August 2000 rating decision and July 
2001 statement of the case (SOC), the RO informed the veteran 
of the provisions of 38 C.F.R. § 3.156.   The veteran was 
further informed of the enactment of the VCAA and what 
evidence was needed in support of his claim in a letter dated 
in February 7, 2001.   

Laws and regulations

The veteran has requested that the Board reopen his claim of 
entitlement to service connection for a psychiatric 
disability, on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection. 

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

The veteran's claim of entitlement to service connection for 
a psychiatric disability was first considered and originally 
denied in an April 1982 rating decision.  The veteran did not 
appeal this decision. In a December 1990 decision, the Board 
upheld previous denials and found that a psychosis was not 
incurred in or aggravated by the veteran's period of active 
duty service.  In decisions dated January 1995 and May 2000, 
the Board found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
See also 38 U.S.C.A. § 7111(a)(a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
May 2000 decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

The basis for the Board's May 2000 decision that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, was that there was no evidence submitted showing 
that the disability was incurred in or aggravated in service, 
nor was it manifested within one year of service. The 
evidence present at the time of the May 2000 Board decision 
included the following: the veteran's service medical 
records; VA hospitalization records dated January 1982; 
private medical records from Gary Community Mental Health 
dated January 1985 to December 1988; private medical records 
from St. Catherine Hospital dated November 1981 to January 
1990; various lay statements; transcript of a March 1990 RO 
hearing; private medical records from Tri-City CCMHS dated 
October 1981 to December 1981; VA outpatient treatment 
records dated July 1990 to September 1995; VA hospitalization 
summary from Chicago Lakeside VAMC dated February 1995 to 
March 1995; and various statements submitted by the veteran.

Additional pertinent evidence has been associated with the 
claims file since the May 2000 Board Decision.  This evidence 
includes: various statements submitted by the veteran; VA 
hospitalization records dated May 2000; VA outpatient 
treatment records dated between November 1998 and March 2002; 
and a lay statement from the veteran's mother dated September 
2002.

The evidence associated with the veteran's claims file 
subsequent to the May 2000 decision is new and material.  VA 
outpatient treatment record dated March 2002, indicates that 
the veteran suffers from a mental illness best described as 
schizophrenia and moreover, that his condition "appears to 
have begun while he was in the military and to have persisted 
steadily since then."  

The newly submitted evidence supports the veteran's 
contention that he has a current psychiatric disability, 
which may be directly related to an incident of service.  The 
"new" evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the Board's May 2000 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for a psychiatric 
disability is reopened.

The Board has determined that additional development shall be 
undertaken to determine the etiology of any current 
psychiatric disability and to obtain any outstanding records.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for a psychiatric disability.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disability with further 
development to be undertaken.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

